Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00385-CR

                                  Gustavo CUELLAR, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 6255
                        Honorable Kirsten Cohoon, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 19, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice